COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
                                                                 No. 08-12-00351-CR
                                                 '
                                                                      Appeal from
 EX PARTE: DANIEL ALVAREZ                        '
                                                                 384th District Court
                                                 '
                                                               of El Paso County, Texas
                                                 '

                                                 '                (TC # 960D10169)



                                        JUDGMENT

       The Court has considered this cause on the record and concludes the appeal should be

dismissed, in accordance with the opinion of this Court. We therefore dismiss the appeal. We

further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 28TH DAY OF MARCH, 2013.



                                      ANN CRAWFORD McCLURE, Chief Justice


Before McClure, C.J., Rivera, and Rodriguez, JJ.